1721 Donna Road West Palm Beach, FL 33409 June 12, 2014 William H. Thompson Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Washington, D.C.20549 RE: QSGI Inc. Amendment No. 1 to Form 8-K Filed June 6, 2014 File No. 1-32620 Dear Mr. Thompson We reviewed your comment letter dated June 10, 2014.We have amended Amendment No. 1 to form 8-K and filed it today June 12, 2014. We acknowledge: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Marc Sherman Chairman QSGI, Inc. P 1-561-629-7128 F 1-561-629-7341 www.QSGIInc.com
